      Case 4:19-cv-01396 Document 13 Filed on 09/02/20 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                          ENTERED
                       IN THE UNITED STATES DISTRICT COURT                           September 03, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                 HOUSTON DIVISION

BRIAN DAVID MOYNIHAN,                           §
                                                §
                      Plaintiff,                §
                                                §
VS.                                             §           CIVIL ACTION NO. H-19-1396
                                                §
ANDREW SAUL,                                    §
Commissioner of the Social Security             §
Administration,                                 §
                                                §
                      Defendant.                §

ORDER ADOPTING MEMORANDUM AND RECOMMENDATION AND GRANTING
THE DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND DENYING THE
          PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       This court has reviewed the Memorandum and Recommendation on Cross-Motions for

Summary Judgment of the United States Magistrate Judge signed on August 6, 2020, and made a

de novo determination. Rule 72(b), Fed. R. Civ. P.; 28 U.S.C. § 636(b)(1)(C); United States v.

Wilson, 864 F.2d 1219 (5th Cir. 1989). Based on the pleadings, the record, and the applicable law,

the court adopts the Memorandum and Recommendation as this court’s Memorandum and Order.

This court finds and concludes that the Administrative Law Judge’s decision denying social

security benefits is supported by substantial evidence in the record and that the Administrative

Law Judge properly applied the legal standards. Brian David Moynihan’s motion for summary

judgment, Docket Entry No. 8, is denied, and the Commissioner’s cross-motion for summary

judgment, Docket Entry No. 9, is granted.

       Final judgment dismissing this case with prejudice is entered by separate order.

               SIGNED on September 2, 2020, at Houston, Texas.



                                                           _______________________________
                                                                     Lee H. Rosenthal
                                                              Chief United States District Judge
